          Case 1:19-mc-00018-WJ Document 1 Filed 03/20/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


IN RE: J. MARCOS PERALES-PINA                                       No. 1:19-mc-00018-WJ


                                 ORDER TO SHOW CAUSE

       The Supreme Court of the State of New Mexico ordered that Mr. Perales-Pina receive a

“DEFINITE SUSPENSION” from the practice of law for a period of one year, effective March

15, 2019. Order at 2, In the Matter of J. Marcos Perales Pina, No. S-1-SC-37402, filed March 8,

2019. The Local Rules of Civil Procedure for the District of New Mexico do not allow an attorney

who has been suspended from the practice of law to practice before this Court:

       An attorney admitted to the bar of this court must remain in good standing in all
       courts where admitted. In good standing means not suspended or disbarred by any
       court for any reason. An attorney whose suspension or disbarment has been stayed
       by order of the disciplining court prior to the effective date of the suspension or
       disbarment remains in good standing. An attorney who is not in good standing may
       not practice before the bar of this court or continue to be an attorney or record in
       any pending case. . . .

D.N.M.LR-Civ. 83.2(c) (“Rule of Good Standing”).

       Mr. Perales-Pina shall, within 14 days of entry of this Order, show cause in writing why

the Court should not suspend or disbar him in accordance with D.N.M.LR-Civ. 83.2(c) due to his

suspension by the Supreme Court of the State of New Mexico. Any written response to this Order

to Show Cause must address the standards for relief from the Rule of Good Standing. See

D.N.M.LR-Civ. 83.2(d). Failure to timely show cause will result in suspension from the Federal

Bar of the District of New Mexico.

       Mr. Perales-Pina may, within 14 days of entry of this Order, request that the undersigned

appoint a panel of judges to review the State of New Mexico’s disciplinary proceedings. See
          Case 1:19-mc-00018-WJ Document 1 Filed 03/20/19 Page 2 of 2



D.N.M.LR-Civ. 83.10(a). Any request for the appointment of a panel of judges must include all

the materials Mr. Perales-Pina wishes the Panel to review.

       IT IS SO ORDERED.



                                            _________________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               2
